Notice of Pre-AIA  or AIA  Status

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/22 has been entered.
Claim Status
3.  The amendment, filed 04/01/22, has been entered. 

4.  Claims 1-6, 8-9, 12-14, and 19-27 are pending. Claims 7, 10-11, and 15-18 are cancelled. Claim 27 is newly added. Claims 1-6, 9, 14, 19, 21, and 25 are amended. Claims 19-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/23/18. Claims 1-6, 8-9, 12-14, and 26-27 are under examination.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Examiner’s Answer, filed 12/11/20:
The rejection of claims 1, 8, and 9 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ko et al. 2015 (WO 2015/138549A1), found on page 3 at paragraph 1, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-5, 8-13, and 26 under 35 U.S.C. 103 as being unpatentable over Ko (WO 2015/138549A1) in view of Ren et al. 2003 (Nature 422: 888-893); Hardham et al. 1995 (Gene 166: 57-64); Lambert et al. 2012 (Infection and Immunity 80(6): 2019-2025); and Toker et al. 1996 (Journal of Bacteriology 178(24): 7069-7079), found on page 6 at paragraph 2, is withdrawn in light of Applicant’s amendments thereto.


New Rejection: Claim Rejections – 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection I, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


7.  Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	As amended, claim 2 now requires a mutated non-functional fliM gene that encodes a mutated fliM protein missing its c-terminal region; however, claim 3 requires the same gene be deleted (i.e. removed; not present). Therefore, claim 3 fails to include all the limitations of the claim from which it depends (i.e. claim 2).  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

New Rejection: Claim Rejections – 35 USC § 112
8. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9. Claims 2-6, 9, 12-13, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 2 and 9 are each indefinite because it is unclear how a mutated non-functional gene subsequently generates a mutated fliM protein in which the C-terminal region of the protein is deleted because any gene that does not function as a gene, would not result in any protein, never-mind one missing a piece thereof.  In addition, the phrase “C-terminal region” in each of claims 2 and 9 is a relative phrase which renders the claim indefinite. The metes and bound of the “region” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, claims 2 and 9 are also each indefinite because it is unclear how much of the C-terminal end of the protein is required to be deleted and/or maintained to meet the limitation per se (e.g. just the free carboxyl group? Or just the last amino acid? Or more than one of the amino acids at the C-terminus? Or the whole sorting retention signal?).  Therefore, clarification is required to ascertain the metes and bounds of these claims.
Claims 4, 5, 12 and 13 are each indefinite because it is unclear if the sequence(s) includes the deleted section of the corresponding protein or not; thus, clarification is required to remove ambiguity of scope.
Other dependent claims do not clarify the issues identified above.

New Rejection: Claim Rejections - 35 USC § 112
10.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.  Claims 1, 8, 14, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention employs novel biological materials, specifically attenuated Leptospira interrogans deposited under the CNCM deposit No. CNCM I-5132. Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  Although Applicants have noted in paragraph [0080] of the specification that the biological material was deposited according to the Treaty of Budapest, a statement that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent is additionally required.  

Conclusion
12. No claims are allowed at this time.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

May 13, 2022